DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yasir Diab on 16 February, 2022.
The application has been amended as follows: 
Change claim 1 to read: 
--An endomicroscopic device, comprising: 
a microscope having a bottom side and an outlet in the bottom side, 
at least one microscope lens for taking and magnifying an image of a surgical site from the bottom side, 
a pair of binocular eyepieces for projecting the image to eyes of a surgeon, 
at least one light source located with the lens to illuminate the surgical site, 
at least one periscopic display system integrated with the microscope, the periscopic display system configured to selectively display to the surgeon by way of the eyepieces an endoscopic image of blind areas outside of a field of view of the at least 
Allowable Subject Matter
Claims 1-2 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endomicroscope system comprising: 
a microscope, 
a microscope lens for taking and magnifying an image of a surgical site from a bottom side of the microscope, 
an outlet on the bottom side of the microscope, 
a pair of binocular eyepieces for projecting the image to the eyes of a surgeon, 
a light source located at the lens that illuminates the surgical site, 
a periscopic display system integrated with the microscope, that can selectively route to the eyepieces images, from various angles, of blind areas outside the field of view of the microscope lens, 
where the periscopic display system comprises a periscopic endoscopic probe, button operated, having a flexible terminal end configured for controlled bending at an angle, the periscopic endoscopic probe configured to exit the outlet and pass through a pathway to the surgery site. 
Nakamura et al. (USPN 6,398,721) teaches the above except for that the periscopic endoscopic probe is flexible, or that the microscope has an outlet on the bottom side, where the periscopic endoscopic probe passes through the outlet. 
Leon et al. (USPN 5,095,887) teaches an endomicroscope system having a microscope and a periscopic endoscopic probe, where the probe passes through an outlet and has a flexible terminal end. 
In obvious combination, the above prior art teaches the above except for that the microscope has an outlet on the bottom side, where the periscopic endoscopic probe passes through the outlet. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795